DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a system for high density plant growth, classified in A01G 27/003.
II. Claims 14-20, drawn to a method of high-density vertical farming, classified in A01G 9/0297.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process, for example cultivating plants in the germination module until maturity or planting seeds within the media.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required at least because the inventions are classified in different areas and would require searches of varying scope. For example, Invention II would require text .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Lisa Geary on 12/27/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this s 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification (paragraphs [0004] and [0006]-[0012]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“Provided are” in line 1 should be deleted as being implied and not contributing to the conciseness of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3-5 and 7 are objected to because of the following informalities:  “the substrate” in line 1 of each of claims 3-5 should be amended to recite –the flexible substrate--; and “comprise” in claim 7, line 2 should be –comprises--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 8, it is unclear as to whether “the vertical watering system” in line 1 refers to that of the germination module or of the growth module. See claim 7.
Claim 9 recites the limitation "the surface watered by the vertical watering system in the growth module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Re Claim 11, it is unclear as to whether “a plurality of module growth trays” in line 2 are distinct or include the at least one modular tray previously recited in claim 1. As Applicant’s invention is best understood, the plurality of module growth trays will be interpreted to be modifying the at least one modular tray, i.e., the at least one modular tray is a plurality of modular trays.
Re Claim 12, it is unclear as to whether “fluids” in line 2 refers to the same or distinct fluids as those previously recited in claim 1. As Applicant’s invention is best understood, the recitation in claim 12 of “fluids” is interpreted to be referring to the same “fluids” as claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., U.S. Patent Application Publication No. 2016/0029578 A1 (hereinafter Martin), in view of Wolfenden, WO 2009/122210 A1, and Collins et al., U.S. Patent Application Publication No. 2015/0223418 A1 (hereinafter Collins).
Re Claim 1, Martin teaches a system for high density plant growth (see, e.g., paragraph [0045]) comprising:
At least one tray (85; see paragraph [0057]);
A germination module (84; see figure 6 and paragraphs [0057]-[0058]) configured to support the at least one tray in a horizontal position (see id., noting the “shelving unit” and horizontal shelves illustrated in figure 6);
A growth module (40, 4 or area of shipping container having 40, 4; see figures 6 and 7) configured to grow plants in a vertical orientation (see id.
A reflux tank (25) configured to accept fluids draining from the at least one modular tray (see figures 7 and 28 and paragraphs [0039] and [0057]-[0058]) and a watering system in the termination module, growth module, or both (see id.); and
A dosing module (24; see paragraphs [0039] and [0042]) configured to provide nutrients to the mixing tank. See id. and figures 7 and 28.
Martin does not expressly teach whether the at least one tray is modular, the growth module configured to accept the at least one modular tray in a vertical orientation, or a mixing tank.
Wolfenden, similarly directed to a system for plant growth, teaches that it is known in the art for the system to comprise: at least one modular tray (300; see Abstract and figures 1 and 2); a germination module (greenhouse) configured to support the at least one modular tray in a horizontal position (see figure 2, 15:9-25, and 18:17-18); and a growth module configured to accept the at least one modular tray in a vertical orientation. See id., figures 14, 15, and 21, and 11:28-12:3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one tray of Martin to be modular, as taught by Wolfenden, in order to allow assembly and disassembly of the tray for planting and harvesting, and providing parts for, e.g., lid, for improving efficiency of irrigation and protecting the plants. See Wolfenden at 13:11-20. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the growth module of Martin to be configured to accept the at least one modular tray in a vertical orientation, as also taught by Wolfenden, in order to obviate the need to See Wolfenden at 15:9-28.
Furthermore, Collins, similarly directed to a system for high density plant growth, teaches that it is known in the art to have a growth module configured to accept at least one growing column in a vertical orientation (see figure 1); a reflux tank (97) configured to accept fluids draining from the at least one growing column and a watering system in the growth module (see arrows in figure 10 depicting flow of fluids and paragraphs [0138]-[0139]); a mixing tank (101; see figure 10) configured to accept fluid from the reflux tank and water (see id. and paragraph [0139], specifically for the claimed “water”: “nutrients and water are added as needed to the fertigation return holding tank 101 to match the original fertigation specification”); and a dosing module (94, 96 immediately fluidly connected to 94; see figure 10) configured to provide nutrients to the mixing tank. See id. and paragraph [0139].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Wolfenden to have a mixing tank configured to accept fluid from the reflux tank and water, and a dosing module configured to provide nutrients to the mixing tank, as taught by Collins, in order to ensure proper amounts of nutrients and water are added to, and thoroughly mixed with, fluids for recirculation, so as to provide appropriate amounts of nutrients to the plants for optimum growth. See Collins at paragraphs [0139]-[0140].
Re Claim 12, Martin as modified by Wolfenden and Collins teaches that the system comprises a sedimentation filter (Collins 100) immediately upstream of the see Collins at figure 10) that purifies fluids prior to entry to the mixing tank. See id. and Collins at paragraph [0139].
Although Martin as modified by Wolfenden and Collins does not expressly teach that the mixing tank comprises the sedimentation filter, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to prevent the piping (Collins 99) from being clogged. The modification amounts to merely modifying the placement of the sedimentation filter, without changing its function, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Wolfenden, and Collins as applied to claim 1 above, and further in view of Goodman et al., U.S. Patent Application Publication No. 2019/0029166 A1 (hereinafter Goodman).
Re Claim 2, Martin as modified by Wolfenden and Collins teaches that the at least one modular tray is an open frame (see Wolfenden at figures 1 and 3), but does not expressly teach whether the at least one modular tray comprises a flexible substrate attached to the open frame.
Goodman, similarly directed to a system for growing plants comprising at least one modular tray (see figures 11A-11B), teaches that it is known in the art for the at least one modular tray to comprise a flexible substrate (300; see paragraphs [0041] and [0068]-[0069]) attached (via 1114, 1115) to an open frame. See figures 11A-11B and paragraphs [0068]-[0069].
See Wolfenden at 15:13-15.
Re Claim 3, Martin as modified by Wolfenden, Collins, and Goodman teaches that the flexible substrate is a single layered or multi-layered continuous media. See Goodman at figures 5A-5B and paragraph [0036].
Re Claim 4, Martin as modified by Wolfenden, Collins, and Goodman teaches that the flexible substrate comprises a recyclable porous textile. See Goodman at paragraphs [0037], [0041], and [0055], noting that many of the materials described are recyclable.
Re Claim 5, Martin as modified by Wolfenden, Collins, and Goodman teaches that the flexible substrate comprises at least two layers (see Goodman at paragraph [0036]) configured to provide root growth therebetween. See Goodman at figures 10A-10B and 17A-17C.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Wolfenden, and Collins as applied to claim 1 above, and further in view of Millar et al., U.S. Patent No. 11,134,626 B2 (hereinafter Millar).
Re Claim 6, Martin as modified by Wolfenden and Collins does not expressly teach whether the mixing tank uses a hysteresis cycle as claimed.
see 5:47-58 and 8:40-55), teaches that it is known in the art for the mixing tank to use a hysteresis cycle (see figure 7B) comprising a valve configured to open when a water level in the mixing tank reaches a low water limit and close when the water level in the mixing tank reaches a high-water limit. See id., figure 7A, and 19:33-52. Millar additionally teaches a first tank pump (see 8:40-55) for pumping fluid from the first tank to the mixing tank, but does not expressly teach whether the pump is configured to turn on and off as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Wolfenden and Collins to have the mixing tank use a hysteresis cycle comprising a reflux valve configured to open when a water level in the mixing tank reaches a low water limit and turn off when the water level in the mixing tank reaches a high-water limit, as taught by Millar, in order to refill the mixing tank as needed to ensure proper irrigation. Although Martin as modified by Wolfenden, Collins, and Millar expressly teaches a valve opening and closing rather than a pump turning on and off, it would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Wolfenden, Collins, and Millar to turn on and off a reflux pump, in order to increase the speed at which the mixing tank is refilled.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Wolfenden, and Collins as applied to claim 1 above, and further in view of Martin, U.S. Patent No. 3,458,951 (hereinafter Martin II), and Xu, CN 108966949 A (English-language translation provided on PTO-892).
Re Claim 7, Martin as modified by Wolfenden and Collins teaches that each of the germination module and the growth module comprises a watering system (see Martin at figures 7, 28, and 29 and paragraphs [0041], [0043], [0045], [0047], and [0057]-[0058]), the watering system of the growth module being a vertical watering system (see Martin at figures 7 and 13; Collins at figure 10 and paragraph [0139]), but does not expressly teach whether the watering system of the germination module is a vertical watering system (it is noted, however, that Martin teaches draining the fluid from the germination module, which might be construed to be “a vertical watering system;” see Martin at paragraph [0058]), or that the vertical watering system of the growth module is mounted on and moveable along at least one horizontal rail.
Martin II, similarly directed to a system for high density plant growth comprising a germination module (see figure 1 and 1:19-25) configured to support at least one tray (118) in a substantially horizontal position (see figures 1 and 2), teaches that it is known in the art for the germination module to comprise a vertical watering system. See id., 1:50-58, and 4:32-43.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the watering system of the germination module of Martin as modified by Wolfenden and Collins to be a vertical watering system, as taught by Martin II, in order to provide a well-known type of watering system utilizing gravity for effectively and uniformly irrigating the plants.
see figures 1 and 3), teaches that it is known in the art to have the growth module comprise a vertical watering system mounted on and moveable along at least one horizontal rail (29). See figures 1 and 8, Abstract, and translation at page 8, paragraph 4 (beginning “The lower plate surface…”) and page 9, paragraph 2 to page 10, paragraph 1 (beginning “In the present invention,…;” ending “the frame 8 rotates.”).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Wolfenden, Collins, and Martin II to have the vertical watering system of the growth module be mounted on and moveable along at least one horizontal rail, as taught by Xu, in order to expand the range of the vertical watering system while ensuring uniform irrigation for optimum plant growth with minimal cost. See Xu at Abstract.
Re Claim 8, as best understood (see 112(b) rejection above), Martin as modified by Wolfenden, Collins, Martin II, and Xu teaches that the vertical watering system provides water and nutrients from the mixing tank to a surface of the at least one modular tray. See Martin at figures 7, 13, 28, and 29; Collins at figure 10 and paragraph [0139]; Martin II at figure 2 and 4:32-40; Xu at figure 1, Abstract, and translation at page 8, paragraph 4 and page 9, paragraph 2 to page 10, paragraph 1.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Wolfenden, Collins, Martin II, and Xu as applied to claim 8 above, and further in view of Lubbers et al., U.S. Patent No. 8,505,238 B2 (hereinafter Lubbers).

Lubbers, similarly directed to a high density plant growth system comprising a growth module (12) configured to support at least one plant container (30) in a stacked vertical configuration (see, e.g., figures 1 and 4), wherein the growth module comprises a vertical watering system (see figure 4 and 3:20-29) that provides water and nutrients (“nutrient solution”) from a tank (18) to a surface of the at least one plant container (see id.), teaches that it is known in the art to have the surface watered by the vertical watering system in the growth module be a bottom, root-adjacent surface of the at least one plant container (see id.), opposite from a foliage-extending surface.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the surface watered by the vertical watering system in the growth module of Martin as modified by Wolfenden, Collins, Martin II, and Xu to be a bottom, root-adjacent surface of the at least one modular tray, as taught by Lubbers, in order to irrigate the roots of the plants, as is the well-known technique used with aeroponic irrigation. Combining the teachings of Martin as modified by Wolfenden, Collins, Martin II, and Xu with those of Lubbers results in the surface watered by the vertical watering system in the growth module be opposite from a surface on which germination occurred in the germination module. See Lubbers at figure 4; Martin II at figure 2.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Wolfenden, and Collins as applied to claim 1 above, and further in view of Lucas, U.S. Patent No. 4,723,714.
see Martin at figures 7 and 13; Collins at figure 10 and paragraph [0139]) having a mister (Martin 43), but does not expressly teach a cart moveable along two horizontal rails having suspended therefrom a flexible mister, wherein contact sensors at the end of the rails cause the cart to change direction.
Lucas, similarly directed to a system for high density plant growth, teaches that it is known in the art to have a vertical watering system (see figure 3) of a growth module comprise a cart (32, 46; see figures 2 and 3) moveable along two horizontal rails (36, 44, 126; see id., figures 1, 4, and 5, 6:47-50, 8:9-16, and 8:49-57) having suspended therefrom a flexible mister (66, 60, and intermediate fluidly connected structures; see figure 3), wherein sensors (358 and/or 72; see figures 1 and 2 and 16:46-54) at the end of the rails cause the cart to change direction. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the vertical watering system of the growth module of Martin as modified by Wolfenden and Collins to comprise a cart moveable along two horizontal rails having suspended therefrom a flexible mister, wherein sensors at the end of the rails cause the cart to change direction, as taught by Lucas, in order to provide a suspended, computer-controlled vertical watering system for automatically watering the plants. Although Martin as modified by Wolfenden, Collins, and Lucas does not expressly whether the sensors are contact sensors, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the sensors to be contact sensors, well-known and conventionally used, in order to use a desired type of sensor performing the same function. A simple substitution of one KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 11, as best understood (see 112(b) rejection above), Martin as modified by Wolfenden, Collins, and Lucas teaches that the growth module comprises two or more levels configured to accept a plurality of module growth trays (see Wolfenden at figures 9 and 14), and the flexible mister comprises a misting nozzle (Martin 43; Lucas 60) positioned thereon to provide the water and nutrients to each of the two or more levels. See Martin at figure 13; Wolfenden at figure 9 and 17:16-18; Lucas at figure 3.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Wolfenden, and Collins as applied to claim 1 above, and further in view of Sykes, U.S. Patent Application Publication No. 2014/0338261 A1.
Re Claim 13, Martin as modified by Wolfenden and Collins does not expressly teach whether the water supplied to the mixing tank is purified by reverse osmosis.
Sykes, similarly directed to a system for high density plant growth, comprising a reflux tank (4100; see paragraph [0025]) configured to accept fluids draining from a growth module, and a mixing tank (4200) configured to accept fluid from the reflux tank and water (from 4210; see id.), teaches that it is known in the art to have the water supplied to the mixing tank be purified by reverse osmosis (via 4211). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the water supplied to the mixing tank of Martin as modified by Wolfenden and Collins to be purified by reverse osmosis, as taught by Sykes, in order to remove contaminants and other substances that might be harmful to the plants.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642